Citation Nr: 1632743	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1974 to May 1994.

This matter comes to the Board of Veterans' Appeal (Board) from September 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The September 2009 rating decision denied service connection for a left shoulder disability and denied the reopening of the claim for service connection for a right shoulder disability.  The June 2010 rating decision denied service connection for hypertension.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for a left shoulder disability, entitlement to service connection for a right shoulder disability (on a de novo basis) and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision issued in January 1995, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability.

2.  Evidence received since the January 1995 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's claim; that is, the existence of a current disability that may be associated with the Veteran's active service.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a  right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

By way of background, a January 1995 rating decision initially denied service connection for a right shoulder disability.  At such time, the RO considered the Veteran's service treatment records and a December 1994 VA examination report.  The RO determined that service connection was not warranted as the evidence revealed no chronic right shoulder disabilities in service, post-service or on examination.

Thereafter, the Veteran attempted to reopen his claim for service connection for a right shoulder disability; however, a September 2009 rating decision determined that new and material evidence sufficient to reopen such claim had not been received as VA treatment records failed to show that a right shoulder disability either occurred in or was made worse by service.

At such time, the Veteran's available service treatment and personnel records, VA examination and post-service VA treatment records were on file.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R.	  § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 	 	 § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 	 38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 	 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84   (1998), Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).
The Veteran seeks to reopen a previously denied claim for service connection for a right shoulder disability.  The evidence received since the time of the January 1995 rating decision includes more recent VA treatment records, private medical records, and statements by the Veteran, including the testimony of the Veteran at the June 2016 Travel Board hearing.  The Board finds that the evidence received since the January 1995 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

In this regard, the RO previously denied the Veteran's claim for service connection for a right shoulder disability on the basis that no chronic condition was shown in service or on examination.  However, the evidence received since the January 1995 rating decision includes medical records showing a diagnosis and treatment for a right shoulder disability.  See, e.g., October 27, 2009 Letter of Dr. N.A., M.D. (noting treatment for right shoulder arthralgia; January 2009 Veteran Statement in Support of Claim (noting severe pain after [chest] surgery in August 2007); February 4, 2016 radiographs of right shoulder (noting persistent narrowing of the acromioclavicular (AC) joint with mild spurring and osteoarthritic changes); and June 2016 private physical therapy records (noting bilateral shoulder pain, weakness, range of motion deficits, postural deficits, and joint mobility deficits). 

For the purposes of reopening the claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence, to specifically include the October 2009 letter from Dr. N.A., M.D. and the February 2016 radiographs indicating osteoarthritic changes suggest a possible nexus between the Veteran's current right shoulder disability and his in-service injury during physical training.  The Board notes that the September 2012 VA examination report notes that the Veteran does not have osteoarthritis or traumatic arthritis.  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a right shoulder disability.

ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a right shoulder disability is granted.


REMAND

Service Connection a Right Shoulder Disability

The Veteran asserts that his right shoulder disability is related to his September 1993 in-service injury.  Service treatment records indicate that the Veteran hurt his shoulder while doing push-ups and at that time, examination results indicated AC joint tendonitis.

Post service treatment records indicate that the Veteran currently has osteoarthritic changes in his right shoulder.  In this regard, April 2016 radiographs show that the Veteran has osteoarthritic changes in his right AC joint.  As such, remand is required to determine the etiology of the Veteran's current right shoulder disability. 

Service Connection for a Left Shoulder Disability

The Veteran asserts that his left shoulder disability is related to his September 1993 in-service injury.  Medical records indicate that the Veteran has persistent moderate narrowing of the left AC joint and stable osteoarthritic left AC joint.  Although service treatment records do not indicate treatment, diagnosis or complaints of a left shoulder disability, based on the Veteran's testimony the Board finds remand is required to obtain a medical opinion to determine the etiology of the Veteran's current left shoulder disability. 


Service Connection for Hypertension

Remand is required to obtain a VA examination to resolve the question of whether the Veteran's current hypertension is caused by his military service.  The May 2010 VA opinion is inadequate because the examiner did not address the Veteran's coronary artery disease diagnosis indicated in his VA treatment records.  It is unclear whether the examiner considered the diagnosis when he issued his opinion of the etiology of the Veteran's current hypertension.

For sake of clarity, the Board wishes to recognize the Veteran's service in Vietnam.  Hence, he is presumed to have been exposed to Agent Orange during service. The examiner should address whether the presumed herbicide exposure led to the development of hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records dated since June 2016.

2.  After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of his right and left shoulder disabilities.  The entire claims file, including a copy of this remand should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should address the following:

a) The February 2016 radiographic views of the Veteran's right shoulder which show persistent narrowing of the acromioclavicular joint with mild spurring and osteoarthritic changes of the right AC and glenohumeral joints and the views of the left shoulder which shows persistent moderate narrowing of the left AC joint and stable osteoarthritic left AC joint.

b) The Veteran's statement that his shoulders were "damaged" during physical training while in service.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the right shoulder disability is attributable to service?

b) Is it at least as likely as not (i.e., 50 percent or greater probability) that the left shoulder disability is attributable to service?

The examiner should specifically consider the Veteran's lay testimony.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of his hypertension. The entire claims file, including a copy of this remand should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should address the following:

a)  The VA treatment records which show that the Veteran was diagnosed with coronary artery disease and had an artery bypass in August 2007.

b)  The October 2009 letter of Dr. N.A., M.D., noting that the Veteran had hypertension while on active duty.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

The examiner should specifically consider the Veteran's lay testimony.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for a right shoulder disability, a left shoulder disability and hypertension.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


